Citation Nr: 0314783	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  00-09 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for an anxiety 
disorder, currently evaluated as 50 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for defective vision 
of the right eye.

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for arthritis of the 
cervical spine.

4.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a stomach 
disorder.

5.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of a 
left knee injury.

6.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for frostbite of the 
feet. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran had active service from March 1944 to December 
1945.  The veteran was a prisoner-of-war (POW) of the German 
Government from December 6, 1944, to May 4, 1945.

The issue of entitlement to an increased rating for 
service-connected anxiety disorder comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1990 
decision of the Philadelphia, Pennsylvania, Regional Office 
(RO) of the Department of Veterans Affairs (VA) which denied 
the veteran's claim for a rating in excess of 10 percent for 
service connected anxiety disorder.  In April 1991, the RO 
granted an increased, 30 percent, rating for the veteran 
service connected anxiety disorder.  The remaining issues on 
appeal come before the Board on appeal from an April 1993 RO 
decision that denied the veteran's application to reopen 
claims of service connection for defective vision of the 
right eye, arthritis of the cervical spine, a stomach 
disorder, residuals of a left knee injury, and frostbite of 
the feet.  In June 2001, the Board remanded the veteran's 
appeal for further evidentiary development.  Thereafter, in 
November 2002, the RO granted an increased, 50 percent, 
rating for the veteran service connected anxiety disorder.


FINDINGS OF FACT

1.  The veteran's anxiety disorder is manifested by symptoms 
to include constricted affect, anxious mood, feelings of 
restlessness, and fair memory, causing no more than 
considerable impairment in his ability to establish and 
maintain effective relationships and in his ability to obtain 
or retain employment.

2.  In an August 1988 decision, the RO denied a claim of 
service connection for a right eye disorder.  The veteran was 
provided notice of the denial and did not file a substantive 
appeal.

3.  In a March 1989 decision, the RO denied claims of service 
connection for degenerative arthritis of the cervical spine, 
traumatic arthritis of the left knee, residuals of frostbite 
of the feet, and irritable bowel syndrome.  The veteran was 
provided notice of the denial and did not file a substantive 
appeal.

4.  Evidence received since the August 1988 and the March 
1989 rating decisions are either cumulative or redundant; or 
does not bear directly and substantially upon the specific 
matters of whether the veteran's defective vision of the 
right eye, arthritis of the cervical spine, a stomach 
disorder, residuals of a left knee injury, and frostbite of 
the feet were caused by disease or injury while in military 
service, including the veteran's time as a POW, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for an 
anxiety disorder are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9400 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9400 (2002).

2.  Evidence to reopen the claims of service connection for 
defective vision of the right eye, arthritis of the cervical 
spine, a stomach disorder, residuals of a left knee injury, 
and frostbite of the feet is not new and material, and 
therefore, the claims are not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000)

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Following the 
RO's determinations of the veteran's claims, VA issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).  

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b).

In this case, as to VA's duty to notify the veteran of 
evidence and information necessary to substantiate his 
claims, a review of the record on appeal shows that the 
veteran was notified of this information, including the VCAA, 
by the RO and/or the Board, by the discussion in rating 
decisions, statements of the case, supplemental statements of 
the cases, in a Board remand, and in letters to the veteran 
dated in August 2001 and January 2002.  In the above 
documents, the veteran was specifically informed of the laws 
and regulations governing his claim for an increased rating 
and his applications to reopen.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Next, as to VA's duty to notify the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf, a review of the record on appeal shows that VA, 
provided the veteran with this notice with the supplemental 
statements of the case issued in March 2000 and December 
2002; RO letters to the veteran dated in August 2001 and 
January 2002; and the Board's remand dated in June 2001.  Id. 

The Board recognizes that VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claims.  38 U.S.C.A. § 5103A(a); 38 
C.F.R. § 3.159(c),(d).  Here, a review of the record on 
appeal shows the veteran was given notice that he needed to 
file with the RO the name and address of all places that he 
received treatment for his service connected psychiatric 
disorder as well as his defective vision of the right eye, 
arthritis of the cervical spine, a stomach disorder, 
residuals of a left knee injury, and residuals of frostbite 
of the feet to help establish his claim that he is entitled 
to an increased rating and/or to produce new and material 
evidence sufficient to reopen his previous denied claims for 
service connection by the supplemental statements of the case 
issued in March 2000 and December 2002; the RO letters to the 
veteran dated in August 2001 and January 2002; and the 
Board's remand dated in June 2001.  

The RO, as well as the veteran, in connection with the 
original claims as well as the current claim, attempted to 
obtain the veteran's service medical records.  Both were 
notified that they had been destroyed at the fire at the 
National Personnel Records Center (NPRC).  In addition, NPRC 
stated that they were unable to reconstruct the veteran's 
service medical records and the veteran has been so notified.

The Board also notes that the veteran testified at a personal 
hearing that there were treatment records of his at William 
County Memorial Hospital that could help in his claims to 
reopen.  However, the veteran, following the Board's remand 
and the RO request for this treatment information in August 
2001, failed to provide the RO with the necessary 
authorizations to allow the RO to obtain his private 
treatment records from Mercy Hospital and William County 
Memorial Hospital and the names, addresses, and dates of 
treatment of any other health care provider that had medical 
evidence that could help his claims.  The RO obtained and 
associated with the record on appeal the veteran's VA 
treatment records.  There is no indication that other Federal 
department or agency records exist that should be requested.  
38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  The 
veteran was notified of the need for a VA examination with 
regard to his claim for increase, and one was accorded him.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

As to the veteran's application to reopen, the Board notes 
that new 38 C.F.R. § 3.159(c), provides that VA will attempt 
to obtain identified records even in an application to reopen 
a previously denied claim, but a VA examination will not be 
provided until a previously denied claim has been reopened 
with new and material evidence.  However, these provisions 
are effective only as to applications to reopen which are 
received on and after August 29, 2001.  66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001).  Therefore, because the current 
appeal arose from a 1993 claim, they do not apply to the 
instant case.  

Accordingly, because there is no indication that there is 
additional outstanding evidence that is necessary for a fair 
adjudication of theses issues, because VA has provided the 
veteran with the requisite VCAA notice, and as the RO has 
already adjudicated the veteran's claims in light of the 
VCAA, adjudication of the claims at this juncture may go 
forward because it poses no prejudice to the veteran.  

Claim for an Increased Rating

The veteran and his representative contend that the veteran 
experiences increased adverse symptomatology due to his 
anxiety disorder that in turn warrants a higher evaluation.  
Specifically, they reported that the veteran had problems 
with increased general sleep disturbance, anxiety, and 
depression.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2002). 

Initially, the Board notes that during the pendency of the 
veteran's appeal, the schedular criteria by which psychiatric 
disabilities are rated were changed.  Compare 38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (1996), with 38 C.F.R. § 4.130, 
Diagnostic Code (2002).  Thus, adjudication of the claim must 
now include consideration of both the old and new criteria, 
and the criterion most favorable to the veteran is be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
veteran was advised of the new criteria by the RO in a 
supplemental statement of the case.

In a November 2002 rating decision, a 50 percent disability 
rating for his service-connected anxiety disorder was 
assigned.  

Under the new schedular criteria, a 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9400 (2002).

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

The criteria in effect prior to those listed above provide 
for a 100 percent rating when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, or total 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or being 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).

A 70 percent rating is assignable when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired; psychoneurotic symptoms of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  Id.

A 50 percent rating is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired; reliability, 
flexibility and efficiency levels being so reduced as to 
result in considerable industrial impairment.  Id.

VA treatment records dated in March 1990, June 1991, June 
1992, and July 1993 show the veteran's disability clinically 
characterized as causing "moderate" social and industrial 
impairment.  In addition, a July 1990 VA examiner opined that 
the veteran's psychiatric disorder caused "mild to 
moderate" social and industrial impairment.  A VA treatment 
record dated in August 1995, indicates "mild" social 
impairment and "moderate" industrial impairment, and a VA 
treatment record dated in June 1991 reported that the 
veteran, at times, had "moderate severe" industrial 
impairment.  Most recently, the October 2002 VA examiner 
opined that the veteran's psychiatric disorder caused 
"moderately severe" social impairment and "moderate" 
industrial impairment.

These characterizations are significant in light of the old 
criteria used to rate psychoneurotic symptomatology.  
"Considerable" industrial impairment, the requirement for a 
50 percent rating, has been defined as "rather large in 
extent or degree."  VAOPGCPREC 9-93, 59 Fed. Reg. 4753 
(1993).  This definition is meant to explain a degree of 
severity that is something worse than "moderately large" 
but less than "severe."  Id.  Taking the common 
understanding of these terms as explained in VAOPGCPREC 9-93, 
the Board concludes that the characterization of "moderately 
severe" equates to "considerable" or "rather large" 
industrial impairment, but less than "severe."  Id.  No 
examiner has described the veteran's symptoms as being 
severely disabling, and while the veteran has described his 
symptoms as "severe," no one with medical expertise has 
adopted this characterization, and none of the descriptions 
otherwise provided in the record suggests greater impairment 
due to psychiatric symptoms.  

The veteran's VA treatment records beginning in January 1990 
show periodic complaints of difficulty sleeping and periodic 
anxiety, as well as his being on psychiatric medication.  VA 
outpatient treatment records dated from September 2000 to 
July 2002 reported that while the veteran was to continue on 
his psychiatric medication, given the veteran's medication 
compliance, lack of complaints, and lack of adverse 
symptomatology, regular counseling sessions would end and the 
veteran would be seen only on an as needed basis.  

Furthermore, from August 1998 to July 2002, the veteran's 
global assessment functioning (GAF) score was never once 
reported to be less than 80.  A GAF scores of between 71 to 
80 suggests that the veteran's psychiatric disability is 
manifested by "transient and expectable reactions to 
psychosocial stressors (e.g. difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  AMERICAN PSYCHIATRIC ASSOCIATION, 
DIAGNOSTIC AND STATISTICAL MANUAL 427-9 (4th ed. 1994) (DSM IV).  
A GAF score of between 81 and 90 suggests that, "[a]bsent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members)."  See DSM IV.  

When examined by VA in October 2002, the veteran had problems 
with a constricted affect, anxious mood, and feeling 
extremely restless and tremulous.  It was also noted that 
while the veteran did fine when he was able to carryout his 
daily routine and work with people he knew, he became 
extremely anxious and uneasy with any changes in 
environmental factors or working with people he did not know.  
The veteran's GAF score was 50.  A GAF scores of 41 to 50 
suggests that psychiatric disability is manifested by 
"serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friend, unable to keep a job)" and/or "some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work . . 
.)."  DSM-IV.  It was noted that the veteran was married and 
lived with his wife of 50 years, worked for the same employer 
for over 30 years, had one adult son and a number of 
grandchildren, with whom he had a good relationship, and was 
able to attend to his own needs.  The examiner stated that 
due to his service-connected psychiatric disorder, he had 
moderately severe social impairment and moderate industrial 
impairment. 

Therefore, the Board finds that none of the medical evidence 
in this case reflects the presence of symptomatology of such 
severity so as to warrant a 70 percent schedular rating under 
the old criteria for evaluating mental disorders.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  Although the VA 
examiner in October 2002 found the GAF score for the past 
year was 50, indicating serious impairment, the conclusion 
was that the veteran's service-connected psychiatric disorder 
resulted in moderately severe social impairment and moderate 
industrial impairment.  Nevertheless, the veteran's 
psychoneurotic symptoms are not shown to be of such 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  Accordingly, a rating in 
excess of 50 percent under the provisions of the previous 
criteria is not warranted.  38 C.F.R. § 4.132, Diagnostic 
Code 9400 (1996).

Turning to the criteria which became effective in November 
1996, the Board finds that an increase in excess of the 50 
percent rating is not warranted under the revised criteria.  

When most recently examined by VA in October 2002, the 
veteran was well dressed, alert, oriented to person, place, 
and thing, with neither homicidal or suicidal ideation, 
impaired judgment or hallucinations, and to had fair memory, 
attention, concentration, and insight.  Although he was 
described as having problems with a constricted affect, 
anxious mood, and feeling extremely restless and tremulous, 
he was never described as experiencing near-continuous panic 
or depression, or experiencing other symptoms characteristic 
of the 70 percent rating.  While he reported a history of 
having experienced suicidal thoughts while a POW fifty years 
earlier, a need to stay busy at work, and stated he would not 
know what he would do if something happened to his wife, he 
did not show evidence of obsessive or ritualistic behavior.  
Additionally, he has not had problems with speech or with 
orientation.  Moreover, he has not had near-continuous panic 
attacks or depression; in fact, the veteran testified at both 
his personal hearings and stated to his VA examiner that his 
depression and anxiety were episodic.  The revised criteria 
for the 50 percent rating specifically refer to disturbances 
akin to those experienced by the veteran, i.e., problems with 
mood, affect, and being restless.  Being able to maintain a 
marriage for over 50 years to a women who is know 
experiencing age related health issues, work for the same 
employer for over 30 years, have one adult son and a number 
of grandchildren with whom he has a good relationship, and 
manage daily living activities further supports the foregoing 
conclusion.  A 70 percent rating is warranted for 
deficiencies in most areas due to symptoms such as suicidal 
ideation, obsessional rituals which interfere with routine 
activities, intermittently illogical, obscure, or irrelevant 
speech, near-continuous panic or depression affecting the 
ability to function, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty adapting to stressful circumstances, and inability 
to establish and maintain effective relationships.  38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (2002).  As noted above, these 
are not characteristics of the veteran's disability.  
Consequently, a rating in excess of 50 percent under the new 
criteria is not warranted.

Additionally, the Board finds no evidence of an exceptional 
disability picture.  38 C.F.R. § 3.321 (2002).  The schedular 
evaluations in this case are not inadequate.  A rating in 
excess of 50 percent is provided for certain manifestations 
of the service-connected psychiatric disorder, but the 
medical evidence reflects that those manifestations are not 
present in this case.  In view of this and the lack of 
evidence that the veteran's service-connected psychiatric 
disorder has required frequent periods of hospitalization or 
has otherwise rendered impractical the application of the 
regular schedular standards, the Board is not required to 
remand this issue to the RO for compliance with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Claims to Reopen

The Board initially notes that while the VCAA, was enacted 
during the pendency of the veteran's appeal pertaining to his 
claims to reopen, the Act explicitly provides that, 
"[n]othing in [38 U.S.C.A. § 5103A] shall be construed to 
require [VA] to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. 
§ 5103A(f).  Nevertheless, the Board finds that based on the 
decision herein, there is no additional duty to assist prior 
to his submission of new and material evidence, nor is there 
any additional duty to notify the veteran with regard to his 
claims to reopen.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and military service.  38 
U.S.C.A. §§ 1110, 1131 (West  2002); 38 C.F.R. § 3.303, 3.304 
(2002).  Moreover, service connection may be granted if 
certain diseases are manifested in service, or manifested to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  Service 
connection may be granted for a disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran filed his claim to reopen the issues of 
entitlement to service connection for defective vision of the 
right eye, arthritis of the cervical spine, a stomach 
disorder, residuals of a left knee injury, and frostbite of 
the feet prior to August 2001.

In the August 1988 decision, the RO denied a claim of service 
connection for a right eye disorder on the grounds that the 
veteran's loss of vision in the right eye did not fall within 
the list of presumptive disorders for which POWs were granted 
service connection, and the record on appeal did not contain 
evidence of treatment for this problem until many years after 
military service.  In the March 1989 decision, the RO denied 
claims of service connection for degenerative arthritis of 
the cervical spine, traumatic arthritis of the left knee, 
residuals of frostbite of the feet, and irritable bowel 
syndrome on the ground that the arthritis was not shown to be 
disabling to a compensable degree within the first year after 
the veteran's separation from military service, the record 
was silent as to complaints, diagnoses, or treatment for 
arthritis until many years after military service, and the VA 
examinations in May 1988 and December 1988 did not show 
current evidence of residuals of frostbite of the feet nor a 
diagnosis irritable bowel syndrome.  Evidence considered by 
the RO in August 1988 and March 1989 consisted of the 
veteran's written statements to the RO, a private medical 
record, May and June 1988 VA examinations, and a December 
1988 report from a barium enema.  As timely substantive 
appeals of the adverse determinations were not submitted, the 
RO's decisions became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2002).  

Prior unappealed rating decisions are final, and may be 
reopened only upon the receipt of additional evidence that, 
under the applicable statutory and regulatory provisions, is 
both new and material.  38 U.S.C.A. §§ 5108, 7105.  Title 38, 
Code of Federal Regulation, Section 3.156(a) states that new 
and material evidence means evidence which was not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, "so significant that it must be considered in 
order to fairly decide the merits of the claim."  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Evidence received since the August 1988 and March 1989 RO 
decisions consists of VA treatment records, dated from May 
1988 to August 2002, VA psychiatric examinations dated in 
July 1990 and October 2002, eight pages from a book entitled 
The Reich's Ex-Leader Explain Why They Were Beaten, and the 
veteran's and his representative's written statements to the 
RO as well as the veteran's testimony at March 1991 and 
September 1993 personal hearings before the RO. 

Initially, the Board notes that the July 1990 and October 
2002 VA psychiatric examinations provided evidence that is 
not relevant to the current issues on appeal.  Accordingly, 
they are not new evidence within the context of 38 C.F.R. 
§ 3.156.

Similarly, as to the veteran's and his representative's 
written statements to the RO, as well as the veteran's March 
1991 and September 1993 personal hearing testimony, the 
veteran testified as to the same facts regarding the 
veteran's in-service and/or post-service complaints, 
diagnoses, and/or treatment for defective vision of the right 
eye, arthritis of the cervical spine, a stomach disorder, 
residuals of a left knee injury, and frostbite of the feet, 
that was of record at the time of the August 1988 and March 
1989 RO decisions.  Therefore, the veteran's testimony and 
statements are cumulative and not new evidence within the 
context of 38 C.F.R. § 3.156.

The veteran submitted highlighted portions of The Reich's Ex-
Leaders Explain Why They Were Beaten, that the German 
railroads during WW II were subject to aircraft attack to 
establish his claim that he first injured his knee while 
jumping from a train while a POW.  However, treatise evidence 
which does not address the particular medical facts 
pertaining to an individual veteran's claim is too general to 
be probative of the claim.  Sacks v. West, 11 Vet. App. 314, 
316-17 (1998). 

VA outpatient treatment records from 1988 to 2002 show the 
veteran's continued post-service complaints and/or treatment 
for decreased as well as blurred vision in the right eye 
diagnosed as macular atrophy, refractive error/presbyopia, 
macular scar, and incipient cataracts, neck pain and 
stiffness diagnosed as degenerative arthritis, left knee pain 
diagnosed as degenerative joint disease, complaints of 
diarrhea, cramping, gas, and frequent use of the bathroom 
diagnosed as a hiatal hernia, a ventricular hernia, 
gastritis, gastroesophageal reflux disease (GERD), dyspepsia, 
peptic ulcer disease (PUD), and/or elevated PSA.  The records 
are negative for complaints, diagnoses, or treatment for 
problems with the lower extremities related to the veteran's 
claim of having sustained a frostbite injury to the feet.

While the additional evidence that has been added to the 
record shows the veteran's complaints, diagnoses, and/or 
treatment for some disease process were not diagnosed at the 
time of the prior final rating decisions, the medical records 
do not contain opinions as to whether any of the veteran's 
current problems were brought about by disease or injury 
sustained while in military service, including the veteran's 
time as a POW. Nor are the newly diagnosed illnesses disease 
processes for which POWs are presumed to have incurred while 
in military service.  See 38 C.F.R. §§ 3.307, 3.309.  
Accordingly, this medical evidence cannot qualify as new and 
material evidence under 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

Similarly, the Board notes that VA treatment records include 
a medical history in which the examining physician noted the 
veteran's claim of having sustained a shell fragment to the 
right eye prior to being captured and/or his injuring his 
right eye while a POW and thereafter related the veteran's 
current problems with right eye macular atrophy back to the 
veteran's time as a POW.  It has also been reported that the 
veteran had macular scarring due to a trauma and had long 
standing macular atrophy/scarring dating back 50 years.  
However, the Board is not required to accept evidence that is 
simply information recorded by a medical examiner, unenhanced 
by medical opinion.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  Accordingly, these statements cannot qualify as new 
and material evidence under 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2002).

Accordingly, the Board finds that the evidence submitted 
since the 1988 and 1989 decisions is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Thus, the claims may not be reopened, and the 
benefits sought on appeal must be denied.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit of the doubt doctrine does not 
need to be applied in this case.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

A rating in excess of 50 percent for an anxiety disorder is 
denied.  New and material evidence having not been submitted 
to reopen claims of service connection for defective vision 
of the right eye, arthritis of the cervical spine, a stomach 
disorder, residuals of a left knee injury, and frostbite of 
the feet, the appeal as to these issues, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

